UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1710


DAVID E. HENDERSON,

                  Plaintiff – Appellant,

             v.

JOHN NALAND, President American Foreign Service Association
(AFSA); SHARON LATE, General Counsel American Foreign
Service Association (AFSA),

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-00535-LMB-TCB)


Submitted:    November 13, 2008             Decided:   November 19, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David E. Henderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David E. Henderson appeals the district court's order

dismissing     without      prejudice   his   complaint      against    Defendants

asserting they wrongfully refused to assist him in obtaining the

medical retirement benefits he was allegedly denied in 1981.

Because Henderson may amend his complaint to cure the defects

identified     by    the     district   court,       the    dismissal   order   is

interlocutory and not appealable.              See Chao v. Rivendell Woods,

Inc., 415 F.3d 342, 345 (4th Cir. 2005); Domino Sugar Corp.

v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th

Cir. 1993).         Accordingly, we dismiss the appeal for lack of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court       and   argument    would    not   aid   the   decisional

process.

                                                                         DISMISSED




                                         2